Henry, J.
This cause originated in the probate court of St. Louis county, on the presentation by plaintiffs of a claim for allowance against the estate of Alex. Suss, deceased, which was allowed and placed in the fifth class of demands. On appeal successively to the circuit court and court of appeals, the judgment was affirmed, and the administrator, defendant, has appealed from the judgment to this court. The only question to be determined is, whether there was error in placing the demand in the fifth class.

1. administration: mands^vaive?! iraud-

Letters of administration were granted to Simon Suss on the 2nd day of February, 1875, and notice thereof was duly giveQ 011 the next day- formal notice of the intention to exhibit the demand for allowance in the probate court was not given to defendant until the 26th day of May, 1876, more than one year after the date of publication of said notice of administration, and if this were all, no doubt could be enter*250tained that the allowance was improperly classed. Plaintiffs, however, rely upon an exhibition of said demand to the administrator, which, it is alleged, occurred within the first year of the administration, .and is evidenced by the following facts:
Philip Walther, a member of the plaintiff firm, came to St. Louis, representing all the eastern creditors of the intestate, with a view to compromising their claims, it being understood by the eastern creditors that the estate was insolvent. He had the account of his firm against the estate, except the prices at which the goods were sold, and together with the adminisUator examined the books of the deceased to ascertain the prices, which were then placed upon the account. He made a proposition o'f compromise to the administrator, which the latter rejected, and'he then left St. Louis with the understanding, as he testified, “that he was to see the eastern creditors, get their views and make report.” The only reference to the allowance of the claim against1 the estate made in any of the interviews between him and the administrator in St. Louis, was the following: “I, Walther, asked Suss, the administrator, what I had to do to establish those claims in caáe no settlement was made? He told me all I would have to do was to have the creditors go before a notary and make affidavit to the claims, and send them to him or any one else, to have them attended to.” hie further states that “at the time of that visit to St. Louis nothing was said as to how long I had to have claims allowed.” In a letter from Walther to the administrator, of November 27th, 1875, he says : “Now the creditors press me because the claims have to be filed, and they ordered me to write to a lawyer for instruction what is necessary or what the court requires.” He says that in January, 1876, in the city of New York, the administrator told him he had two years in which to prove claims; and yet in November, 1875, the plaintiffs wrote to Nathaniel Myers, an attorney of St. Louis, asking him to take charge of the claims of eastern creditors, and inquiring of Mm *251what the court required to verify the claims, and for particular information as to the steps to be taken. Myers answered this letter November 30th, 1875, agreeing to attend to the claims and giving them instructions as to affidavits, etc., and urging their attention to it at once, in order that he might get them allowed at the coming term of the court. Plaintiff delayed until April 15th, 1876, when the claims were forwarded to Myers.
On these facts, was there an exhibition of the plaintiffs’ demand for allowance ? If the administrator, out of court, could have waived a formal exhibition of the demand, was there anything in his conduct -which amounted to such waiver, or operated as a fraud upon plaintiffs ?

2.-: when a demand is “legal- • ly exhibited:” classification of demands.

The account was not presented to him for allowance, but solely with a view to a compromise of that and other eastern claims. In the interviews between . . „ -. ,. Walther, representing his firm and other x 0 eastern creditors, and the administrator m St. Louis, nothing was said as to the length of time the creditors had to present their claims, nor was there any conversation in regard to a presentment of the claim for allowance then. The only subject considered was a compromise, and Walther took with him the accounts of his firm against the estate back to New York, where “ he was to see the eastern creditors, get their views and make report.” While it is true that the administrator told plaintiffs in New York that they had two years in which to present their demands for allowance, this occurred in January, 1876, and in the November previous they had written to and employed an attorney at St. Louis to attend to their claim, and received his answer with instructions how to proceed; and yet they delayed action until April 15th, 1876, and now seek to avoid the consequences of their negligence by an alleged reliance upon the statement of the administrator that they had two years to exhibit their claim.
Besides, the statement of the administrator was true: *252and he only failed to state in addition that if not presented' in one year after notice of administration given, the claim would be placed in the sixth class. They had their attorney and should have followed his advice, and cannot shield themselves behind the time but meagre information given by the administrator. They had no right to rely upon his advice or information rather than on that of their attorney, who either did inform or should have informed them of the fact which it is now alleged the administrator withheld. The conversations between the administrator and Walther, their correspondence and their conduct in finally formally exhibiting their claim in May ,1876,all show that the pi aintiffs’ account was never exhibited for alio wance but o nly for compromise, and that there was no purpose to present it for allowance until after Walther returned to New York to consult the other creditors and until the negotiations for a compromise were at an end. Walther, in his testimony, says: “ I asked Simon, the administrator, what I had to do to establish those claims in case no settlement was made?” Is it not clear from this that he then had no present purpose to present his claim for allowance, but intended to-wait and see how the negotiations for a compromise would result before exhibiting his claim for allowance? We think it manifest from this and the other testimony above detailed, that this was his purpose.
The books of the intestate showed the exact state of the account between him and the plaintiffs, and the exhibition of the account to the administrator, who was the intestate’s book-keeper, was not the first information he had of that indebtedness. Walther went to those books to ascertain the prices at which his firm had’ sold the goods to the intestate. The amount was shown to the administrator with no view to a proceeding to have it allowed, but only in course of negotiations for a compromise. A creditor of the estate meeting the administrator and showing him an account or note he holds against the estate without more, cannot be considered as exhibiting it within the meaning *253of the statute, even if a claim can be legally exhibited otherwise than as'is provided -by section 5, Wagner’s Statutes, 102. In any event it must be presented or exhibited with a view to its allowance against the estate, and not for some other purpose only. We do not decide, however, that it can or cannot be exhibited in any other way than that pointed out by section 5, supra, and have elaborated the question considered and decided more than we would have thought necessary if three highly respectable courts had not come to a conclusion different from that to which we have been led. The judgment is reversed and the cause remanded, with directions to the probate court to place plaintiffs’ allowance in the sixth class of demands against the estate of Alex. Suss, deceased.
All concur.